Citation Nr: 9900439	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of multiple joints, including the chest, back, knees 
and hands.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis Missouri (RO) which denied entitlement to service 
connection for degenerative joint disease of multiple joints, 
including the chest, back, knees and hands.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in June 1997 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veterans claim the RO 
returned the case to the Board for further appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  The veteran asserts that his 
degenerative joint disease of multiple joints, including the 
chest, back, knees and hands was caused or aggravated during 
his period of active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for degenerative joint disease of multiple 
joints, including the chest, back, knees and hands is well 
grounded.


FINDINGS OF FACT

There is no competent medical evidence linking the veterans 
degenerative joint disease of multiple joints, including the 
chest, back, knees and hands with his period of active 
service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
degenerative joint disease of multiple joints, including the 
chest, back, knees and hands is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts that he was injured in two traffic 
accidents sometime in 1957 or 1958 while on active duty in 
Japan.  He further states that he believes that the injuries 
he sustained in those accidents caused or aggravated a 
current degenerative joint disorder.  However, in 
adjudicating the veterans claim the RO was unable to review 
his service medical records.  It is apparent from the claims 
file that the veteran's service medical records are not 
available and may have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  At the ROs 
request, the NPRC conducted several unsuccessful searches, 
including one following the veterans submission of a Request 
for Information Needed to Reconstruct Medical Data (NA Form 
13055).  This completed form appears to correctly reflect 
information about the veterans duty assignment.  Following 
the September 1997 Board remand, in part to continue the 
search for the missing records, the RO attempted an 
additional search for records from an alternative source.  
This search was also unsuccessful.  Therefore, the Board 
finds that the RO has undertaken all reasonably possible 
development to obtain the veterans service medical records.  
Notwithstanding the foregoing, for purposes of this decision, 
the Board will assume the truthfulness of the veterans 
statements that he was injured in two traffic accidents while 
on active duty in Japan.

Associated with the claims file is a December 1981 letter 
from an Eli Shuter, M.D., a private physician who had 
evaluated the veteran for knee and back disorders pursuant to 
an earlier VA claim.  Dr. Shuter states that he interviewed 
and examined the veteran and reviewed private hospital and 
treatment records prior to preparing the evaluation letter.  
Dr. Shuter stated that prior to a 1977 injury in an 
industrial accident the veteran had no symptoms or injuries 
referable to the low back.  Dr. Shuter also noted that the 
veteran injured his left knee and leg in a 1962 car accident 
but that both the leg and knee were asymptomatic after 1963 
to the extent that he was able to play professional 
softball.  Finally, Dr. Shuter stated that except for the 
1962 and 1977 accidents, the veterans past medical history 
is otherwise unremarkable.

Other private physicians who had treated or examined the 
veteran provided letters in October 1980, August and 
September 1981 and March 1982, also pertaining to the 
veterans prior claim.  All of these letters discuss 
disorders of the veterans lower back and/or left knee.  None 
of the letters attribute these disorders to a cause other 
than the veterans 1977 injury.

Also associated with the claims file is a VA hospital 
discharge summary disclosing that the veteran was 
hospitalized in July and August 1993 for conversion of a 
unicompartmental knee arthroplasty to the left total knee 
arthroplasty.  The discharge summary includes a diagnosis of 
status-post unicompartmental left knee replacement with 
recurrence of left knee pain and multicompartment 
degenerative joint disease.

VA treatment records from August 1993 to August 1994 show 
that the veteran was treated for degenerative joint disease.  
None of the VA medical records provide a medical opinion as 
to the etiology of the veterans degenerative joint disease.

In an August 1997 written statement the veteran informed the 
RO that neither of his two in-service traffic accidents 
required medical care because his injuries were minor.  He 
further stated that family responsibilities precluded him 
from seeking medical attention for a joint disorder prior to 
his 1977 accident.  The veteran has not claimed that he 
sought medical treatment for a joint disorder or any other 
disorder within one year following his separation from 
service nor does the evidence associated with the claims file 
reflect such treatment.

Beyond the appellants own statements, there is no competent 
medical evidence linking the veterans alleged degenerative 
joint disease of multiple joints, including the chest, back, 
knees and hands to his period of active service.  However, 
because at all times relevant to this appeal the appellant 
has been a lay person with no medical training or expertise, 
his statements alone cannot constitute competent evidence of 
a nexus or relationship between a current disability and an 
in-service injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between the veterans alleged 
degenerative joint disease of multiple joints, including the 
chest, back, knees and hands and his period of active 
service, the veterans claim for service connection for 
residuals of a back injury is implausible and must be denied 
as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

The Board recognizes that the issue of entitlement to service 
connection for degenerative joint disease of multiple joints, 
including the chest, back, knees and hands is being disposed 
of in a manner that differs from that employed by the RO.  
The RO denied that claim on the merits, while the Board has 
concluded that it is not well grounded.  When an RO does not 
specifically address the question of whether a claim is well 
grounded, but rather, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Therefore, in this case, the veteran has 
not been prejudiced by the manner in which the Board has 
disposed of the claim.


ORDER

Entitlement to service connection for degenerative joint 
disease of multiple joints, including the chest, back, knees 
and hands is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
